DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Cheon (US 2011/0103701), teaches an image decoding method comprising: determining whether a current coding unit extends across an outline of a picture, by comparing a location of the current coding unit in the picture to at least one of a width and a height of the picture; splitting the current coding unit in at least one direction into a plurality of coding units based on a shape of the current coding unit upon determining that the current coding unit extends across the outline of the picture; obtaining block shape information and split type information of the current coding unit from a bitstream and splitting the current coding unit into the plurality of coding units based on the block shape information and the split type information upon determining that the current coding unit does not extend across the outline of the picture; and decoding a coding unit that is no longer split among the plurality of coding units, wherein when the current coding unit extends across the outline of the picture and has a square shape and the outline of the picture is a vertical outline, the current coding unit is bi-split in a vertical direction into two non-square coding units, wherein when the current coding unit extends across the outline of the picture and has the square shape and the outline of the picture is a horizontal outline, the current coding unit is bi- split in a horizontal direction into two non-square coding units.  However, the closest prior art does not teach wherein, when the current coding unit extends across the outline of the picture and has a square shape and the outline of the picture is a corner outline, the current .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487